DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Final Detailed Action in response to amendment filed on 04 April 2022.  The present application claims 16-34 & 36-63, submitted on 04 April 2022 are pending. Applicants’ cancelation of claims 1-15 & 35, indicated on 17 November 2021 has been acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-34, 36-39 & 41-63 are rejected under 35 U.S.C. 103 as being unpatentable over Lovelass (U.S. Pub. No. 2013/0327552) in view of Huber (U.S. Pub. No. 2016/0354888
Regarding claim 16, 34, 37 & 42, Lovelass discloses (Figure 2 and Figure 11B) a hand-held power tool (10) comprising: a housing (12) that includes a handle (14); a drive motor (34) situated in the housing (12) for driving a mechanical interface (see Paragraph 0046); a first electronics system (40) situated in the housing (12); a power supply (16); and a first switch (1100) situated on the housing (12) with a function setting that is user changeable (see Paragraph 0066), wherein the power tool (10) is configured to operate within at least two different operating modes (180; 182), where each of the at least two operating modes (180, 182) has more than one predefined electrical function and/or predefined parameter, wherein a user can vary between the more than one predefined electrical function and/or predefined parameters within each operating mode (see Paragraph 0062 and Paragraph 0071), wherein the predefined electrical function includes a light, a current, a voltage, a rotational speed, a torque, a power, a number of impacts, or a sensor (see Paragraph 0062 and Paragraph 0071, which describes utilizing torque as the “predefined parameter”).
Lovelass discloses all of the elements of the current invention as stated above except for the explicit disclosure of placement of the interface to be situated in an area above a power supply and below a first operating element.
Huber discloses a hand-helded power tool (100) comprising a housing (102) enclosing a drive motor (126), a first operating element (112) configured for controlling and/or regulating the drive motor (126, see Paragraph 0015), and an interface (113) situated in an area above a power supply (122) and below the first operating element (113, see Figure 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Lovelass to arrange the interface to be situated in an area above a power supply and below a first operating element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claims 17-20, Lovelass discloses (Figure 2 and Figure 11B) wherein the power supply (16) is a rechargeable battery pack (see Paragraph 0044); wherein the mechanical interface (20) is a tool holder (see Paragraph 0046); wherein the function setting of the first switch (1100) takes place via at least one wired or wireless second switch (1104) situated on the housing (12); and wherein the function setting of the first switch (1100) takes place via an interface (272) for wireless communication with an external device (see Paragraph 0101).
Regarding claim 21, Lovelass discloses (see Figure 18) wherein the interface (272) for the wireless communication includes a fixedly or detachably installed radio module (264) for the contactless exchange of data with an interface of an external unit (272), the radio module (264) being configured to at least one of receive and transmit a radio signal, a Bluetooth signal, a WLAN signal, a visual signal, or an acoustic signal (see Paragraph 0101).
Regarding claim 22, Lovelass discloses wherein the first switch (1100) is operable to switch on and off any one or more of the following: an assigned electrical function, an assigned electronic feature of the hand-held power tool, and an electronic feature of another electrical device (see Paragraph 0066).
Regarding claim 23, Lovelass discloses wherein the first switch (1100) is operable to change a value of any one or more of the following: an electrical function assigned to the first switch, an electronic feature of the hand-held power tool assigned to the first switch, and an electronic feature of another electrical device assigned to the first switch (see Paragraph 0066).
Regarding claim 24, Lovelass discloses wherein the function setting assigned to the first switch (1100) is changeable to any one or more of the following: a light function, a current limitation setting, a speed limitation setting, a torque limitation setting, and a setting of a function of an integrated component (see Paragraphs 0066 & 0068).
Regarding claim 25, Lovelass discloses wherein the function setting assigned to the first switch (1100) is changeable to a setting of a function of any one or more of the following: an acceleration sensor, a rotation rate sensor, a light sensor, and a temperature sensor (see Paragraphs 0087; 0090 & 0112)
Regarding claim 26, Lovelass discloses wherein the function setting is changeable to one in which the first switch (1100) controls the setting in dependence on a luminosity, a current profile, a rotational speed profile, a power, a torque, a clutch detent, a sensor triggering threshold, a sound level, a suction power, or a number of impacts (see Paragraph 0089 & 0090).
Regarding claim 27, Lovelass discloses wherein the first switch (1100) is operable to switch on and off an electrical function that is selectable from a stored database or that is freely user-definable (see Paragraph 0066).
Regarding claim 28, Lovelass discloses wherein the hand-held power tool (10) is configured to output one or both of an acoustic signal and a visual signal in response to a change to the function setting of the first switch (see Paragraph 0066).
Regarding claim 29, Lovelass discloses (see Figure 11B) an LED display (1100; 1106) on the housing (12), wherein the hand-held power tool (10) is configured to output a visual signal via the LED display in response to a change to the function setting of the first switch (see Paragraph 0066).
Regarding claim 30, Lovelass discloses (see Figure 11B) wherein the LED display includes at least one visual icon representing the function setting to which the first switch (1100) has been changed (see Paragraph 0066).
Regarding claim 31, Lovelass discloses (see Figure 2) wherein the hand-held power tool (10) is a rotary impact screwdriver, a baton screwdriver, an impact drill, a multi-function tool, a combine drill, a cordless drill, a cordless screwdriver, or a cordless combine drill (see Paragraph 0002).
Regarding claim 32, Lovelass discloses (see Figure 2 and Figure 11B) a system comprising: a hand-held power tool (10) that includes: a housing (12) that includes a handle (14); a drive motor (34) situated in the housing (12) for driving a mechanical interface (20); a first electronics system (40) situated in the housing (12); a power supply (16); a first switch (1100) situated on the housing (12) with a function setting that is user changeable, wherein the power tool (10) is configured to operate within at least two different operating modes (180; 182), where each of the at least two operating modes (180; 182) has more than one predefined electrical function and/or predefined parameter, wherein a user can vary between the more than one predefined electrical functions and/or predefined parameters stored for a specified operating mode (see Paragraph 0062 and Paragraph 0071), wherein the predefined electrical function includes a light, a current, a voltage, a rotational speed, a torque, a power, a number or impacts, or a sensor (see Paragraph 0062 and Paragraph 0071, which describes utilizing torque as the “predefined parameter”); and a wireless interface (264); and an external unit (272) that includes a wireless interface and with which the hand-held (10) is configured to communicate via the wireless interfaces (264) of the hand-held power (10) to and the external unit (see Paragraph 0101).
Lovelass discloses all of the elements of the current invention as stated above except for the explicit disclosure of placement of the wireless interface to be situated in an area above a power supply and below a first operating element.
Huber discloses a hand-helded power tool (100) comprising a housing (102) enclosing a drive motor (126), a first operating element (112) configured for controlling and/or regulating the drive motor (126, see Paragraph 0015), and an interface (113) situated in an area above a power supply (122) and below the first operating element (113, see Figure 1A). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Lovelass to arrange the interface to be situated in an area above a power supply and below a first operating element, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 33, Lovelass discloses (see Figure 18) wherein the external unit (272) is a smartphone or an electronic data processing system (see Paragraph 0101).
Regarding claim 36, Lovelass discloses (see Figure 1) wherein the power supply (16) is a rechargeable battery pack (see Paragraph 0044).
	Regarding claims 38 & 43, Lovelass discloses wherein the power tool (10) is configured to operate within at least two different operating modes (180, 182), where each of the at least two operating modes (180; 182) has more than one predefined electrical function and/or predefined parameter (see Paragraph 0062 and Paragraph 0071).
	Regarding claim 39, Lovelass discloses wherein the interface (272) includes at least one wired or wireless second switching element (1104) and the function setting of the first switching element (1102) takes place via the at least one second switching element (see Paragraph 0101).
Regarding claim 41, Lovelass discloses wherein the interface (272) includes a radio module (264), wherein the radio module (264) is configured for receiving information and transmitting information to the first electronics system and/or to a second external interface (see Paragraph 0101).
Regarding claim 44, Lovelass discloses an electrical unit (10) comprising: a housing (12); a first electronics system (40) situated in the housing (12); a power supply (16); a first switch (1100) situated on the housing (12) with a function setting that is user changeable, wherein the electrical unit (10) is configured to operate within at least two different operating modes, where each of the at least two operating modes has more than one predefined electrical function and/or predefined parameter, wherein a user can vary between the more than one predefined electrical functions and/or predefined parameters within each operating mode (see Paragraph 0062 and Paragraph 0071), and an external electrical unit (272) having a wireless external interface (264), wherein an assignment of the function setting of the first switch is assigned takes, place via the wireless external interface (264) of the external electrical unit (272), including an assignment of a non-preset or non-predefined function setting (see Paragraph 0101), wherein an electrical function and/or an electrical feature is assignable to the first switch via at least one of the wireless external interface, an external data processing system and a second switch (see Paragraph 0062 and Paragraph 0071).
Regarding claim 45, Lovelass discloses wherein an electrical function and/or an electrical feature of the first switch (1102) is assignable via at least one of an external interface, an electronic data processing system and a second switch (see Paragraph 0101).
Regarding claim 46, 56, 57, 59, 62 & 63, Lovelass discloses wherein an initial button setting of the first switch carried out by a manufacturer is deleted (see paragraph 0048).
Regarding claim 47, Lovelass discloses wherein a value or a control variable to the selected electrical function and/or the electric feature is assignable (see paragraph 0048 and Paragraph 0101).
Regarding claim 48, Lovelass discloses wherein the selected electrical function and/or the electronic feature is operable directly via the first switch (see Paragraph 0064-0066).
Regarding claim 49, Lovelass discloses wherein a regulation of the value or the control variable of the electrical function and/or the electronic feature is changeable by the user with an aid of the first switch (see Paragraph 0101). 
Regarding claim 50, Lovelass discloses wherein the mechanical interface (20) is attachable to a detachably mountable tool attachment such that after an exchange of the detachably mountable tool attachment (see Paragraph 0046), a change of the function setting of the first switch takes place (see Paragraph 0052).
Regarding claim 51, Lovelass discloses wherein a function setting of an electrical device is assignable to the first switch (see Paragraph 0101).
Regarding claim 52, Lovelass discloses wherein the function setting of the electrical device is a synchronized switching on or off of the electrical device with the hand-held power tool (see Paragraph 0066).
Regarding claim 53, Lovelass discloses wherein the function setting of the electrical device is a time-delayed switching on or off of the electrical device with the hand-held power tool (see Paragraph 0097 and Paragraph 0110).
Regarding claim 54, Lovelass discloses wherein the electrical device is at least one of a light, a radio and a vacuum cleaner (see Paragraphs 0087; 0090 & 0112).
Regarding claim 55, Lovelass discloses wherein an electrical function and/or an electrical feature is assignable by the user to the first switch via the external unit (see Paragraph 0101).
Regarding claims 58 & 61, Lovelass discloses wherein an electrical function and/or an electrical feature is assignable to the first switching element (1102) via at least one of an external interface, an external data processing system and a second switching element (see paragraph 0048 and Paragraph 0101).
Regarding claim 60, Lovelass discloses (see Figure 2) wherein the wireless interface of the hand-held power tool  (10) is situated within the housing of the hand-held power tool in the area of the handle (see Paragraph 0101).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lovelass (U.S. Pub. No. 2013/0327552).
Regarding claim 40, Lovelass discloses all of the elements of the current invention as stated above except for the explicit disclosure of a contoured cover for an interface situated in the housing of a hand-held power tool.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modified prior art Lovelass to include a cover for interface situated in the housing of a hand-held power tool because Applicant has not disclosed that a contoured cover for an interface provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the described rubber padded interface disclosed by prior art Lovelass because the rubber padded interface would enable to user select various modes while maintaining a level of water and dust protection from the interface circuitry.  
Therefore, it would have been an obvious matter of design choice to modify prior art Lovelass to obtain the invention as specified in the claim.

Response to Arguments
Applicant's arguments filed 04 April 2022 have been fully considered but they are not persuasive. Applicant asserts prior art Lovelass in view of Huber would not have rendered obvious since the location of the interface would not interfere with the operation of the hand-held power tool. 
The Examiner respectfully traverses Applicant assertion because it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearranged the placement of the interface to satisfy the design choice of one of ordinary skill in the art, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731